                                          1   Wesley D. Ray (SBN 0026351)
                                              Wesley.Ray@SacksTierney.com
                                          2   Philip R. Rudd (SBN 014026)
                                              Philip.Rudd@SacksTierney.com
                                          3
                                            Sierra M. Minder (SBN 035795)
                                          4 Sierra.Minder@SacksTierney.com
                                              SACKS TIERNEY P.A.
                                          5   4250 N. Drinkwater Blvd., 4th Floor
                                              Scottsdale, AZ 85251-3693
                                          6
                                              Telephone: 480.425.2600
                                          7   Facsimile: 480.970.4610
                                              Proposed Attorneys for Debtor
                                          8
                                          9                          IN THE UNITED STATES BANKRUPTCY COURT

                                         10                                     THE DISTRICT OF ARIZONA

                                         11   In re:                                                Chapter 11 Proceedings
                       P.A., ATTORNEYS




                                         12   SUMMIT FAMILY RESTAURANTS INC,                        Case No. 2:21-bk-02477-BKM
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         13
                                                                      Debtor.                       APPLICATION TO EMPLOY COUNSEL
             FOURTH FLOOR




                                         14                                                         FOR THE DEBTOR
SACKS TIERNEY




                                         15
                                         16            Summit Family Restaurants, Inc (“Debtor”) petitions the Court as follows:
                                         17            1.     On April 6, 2021, Debtor filed its voluntary petition for relief under Chapter 11 of the
                                         18   United States Bankruptcy Code in the United States Bankruptcy Court for the District of Arizona;
                                         19            2.     The Debtor desires to retain the law firm of Sacks Tierney P.A. (“Sacks”) as its
                                         20   attorneys and has selected said attorneys for the following reasons:
                                         21                   a.      The Debtor desires to retain Sacks effective as of the petition date, as its
                                         22            attorneys to render the following services: to assist the Debtor in all matters associated with
                                         23            the Debtor’s Chapter 11 bankruptcy proceeding; to represent the Debtor in all hearings before
                                         24            the Bankruptcy Court; and to negotiate and resolve all issues related to the Debtor’s Chapter
                                         25            11 proceeding; and
                                         26                   b.      The Debtor is seeking the employment of Sacks as the Debtor’s counsel
                                         27            because it is informed that Sacks is knowledgeable and familiar with bankruptcy laws and
                                         28            rules and has handled similar case before the Court;

                                         Case 2:21-bk-02477-BKM
                                            2993313.v1                      Doc 3 Filed 04/06/21 Entered 04/06/21 16:57:10               Desc
                                                                            Main Document    Page 1 of 2
             3.     To the best of the Debtor' s knowledge and as evidenced by the Verified S1a1emenr

 2   Pursuam To Rule 2014 By Proposed Attorney Fur Dehtor filed concurrently herewith. for purposes
 3   of 1l U.S.C. § 327.   Sac~s is a disinterested party and does not hold or represent an interest adverse
 4   to the Debtor's estate~
                    To the best of the Debtor's knowledge, except as otherwise described in the Verljied
 5           4.
 6   SLatement Pursuam To Rule 2014 By Proposed Auorney For Debtor liled concurrently herewith.
 7   Sacks has no connection with the Debtor, its creditors. or any other party in interest. or any of their

 8   respective attorneys, or any person employed in the office of the United St.ates Trustee. and

 9   represents no interest adverse to the Debtor or the bankruptcy estate.
                     The Debtor is informed that the nonnal hourly billing rates of Sacks range from S325
10            5.
11   to $545 per hour for partners.. from $240 to $345 per hour for associates, and from S l 85 to $220 per

12   hour for paralegal assistants. ll is contemplated that compensation for services rendered will be
13   based upon nonnal and usual hourly billing rates. The Debtor is informed and believes that the
14   hourly rates are reasonable and comparable to rates charged by other attorneys in the Phoenix

15   metropolitan area and that a1l attorney members of Sacks who wiU appear in this case are \icensed

16   to practice before this Court.
17            WHEREFORE. the Debtor prays for an order appointing the law finn of Sacks Tierney P.A.
18   as the Debtor' s attorneys effective as of the petition date, lo render the services described above with

19   compensation to be paid. at the rates described above, as an administrative expense in such amounts

20   as this Court may hereinafter detennine and allow upon application to be filed by said attorneys.


21                                                     SUMMIT FAMILY RESTAURANTS INC.
     Dated: April 6. 2021 .




                                                       B~wt
22
23
24

25
26

27

18
                                                            ,
     2993313.v l

Case 2:21-bk-02477-BKM                           . ...._ . . . -- -Entered
                                   Doc 3 Filed 04/06/21             -      04/06/21 16:57:10          Desc
                                   Main Document         Page 2 of 2
